                Case 1:19-cv-01791-SKO Document 17 Filed 09/14/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )       Case No.: 1:19-cv-01791-SKO
     SANDRA G. SINGH,                                 )
13                                                    )       STIPULATION AND ORDER FOR A FIRST
                       Plaintiff,                     )       EXTENSION OF TIME
14                                                    )
          v.                                          )       (Doc. 16)
15   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                     Defendant.                     )
                                                      )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Opening Brief be extended from
21
     September 16, 2020 to October 16, 2020. This is Defendant’s first request for an extension of
22
     time to respond to Plaintiff’s motion. Defendant respectfully requests this additional time
23
     because Defendant’s counsel needs additional time due to his current workload, including
24
     another district court brief due on September 16, 2020. In addition, counsel will be on medical
25
     leave from August 31 through September 2, and September 14 through September 15.
26
              The parties further stipulate that the Court’s Scheduling Order shall be modified
27
     accordingly:
28


     Stip. & Order for Ext.; 1:19-cv-01791-SKO            1
                Case 1:19-cv-01791-SKO Document 17 Filed 09/14/20 Page 2 of 2



 1       •    Defendant shall respond to Plaintiff’s opening brief on or before October 16, 2020;
 2       •    Plaintiff’s optional reply will be due within 15 days of the filing of Defendant’s brief (on
 3            or before November 2, 2020).
 4
 5
                                                       Respectfully submitted,
 6
 7   Dated: September 11, 2020                         /s/ Dolly M. Trompeter*
                                                       (*as authorized via e-mail on 9/10/20)
 8                                                     DOLLY M. TROMPETER
                                                       Attorney for Plaintiff
 9
10
     Dated: September 11, 2020                         McGREGOR W. SCOTT
11                                                     United States Attorney
12                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
13                                                     Social Security Administration
14                                               By:   /s/ Marcelo Illarmo
15                                                     MARCELO ILLARMO
                                                       Special Assistant United States Attorney
16
                                                       Attorneys for Defendant
17
18
19
                                                       ORDER
20
              Pursuant to the parties’ above stipulation (Doc. 16), IT IS HEREBY ORDERED that
21
     Defendant shall have until October 16, 2020, to file his response to Plaintiff’s Opening Brief. All
22
     other dates in the Scheduling Order (Doc. 5) shall be extended accordingly.
23
24
     IT IS SO ORDERED.
25
26   Dated:      September 14, 2020                                  /s/   Sheila K. Oberto            .
                                                              UNITED STATES MAGISTRATE JUDGE
27
28


     Stip. & Order for Ext.; 1:19-cv-01791-SKO            2
